DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 10/30/2020. 
Claims 1 and 12 have been amended. 
Claim 6 has been cancelled.
Claim 5 and 13-14 have remained cancelled. 
Claims 1-4, 7-12 and 15-16 are pending in the current application.
Regarding the Office Action filed on 07/31/2020:
Applicant’s arguments with respect to claim(s) 1-4, 7-12 and 15-16 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
The applicant has resolved the drawing objection.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
In claim 15, line 1, “claim 6” should read “claim 1”.
In claim 16, line 1, “claim 6” should read “claim 1”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“provision unit is configured to provide inhalation duration data per breath” in claim 1 and “the provision unit is further configured to provide inhalation flow data” in claim 7,
“processing unit is configured to: compare the provided inhalation duration data with a predetermined inhalation threshold…to produce filtered inhalation duration data” in claim 1,
“the control unit is configured to control the medical aerosol delivery device based on the filtered inhalation duration data” in claim 1, “the control unit is configured to calculate a predicted inhalation time for a user's subsequent inhalation based on the filtered inhalation duration data” in claim 8 and “the control unit is further configured to calculate a target aerosol pulse length for the user's subsequent inhalation based on the filtered inhalation duration data” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Regarding claim 1 and 7, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim is intended to claim “a provision unit is configured to provide inhalation duration data per breath”, and paragraph 0039 of the US publication of the specification states: “The provision unit 11 is configured to provide inhalation length data per breath”, however, the specification does not provide a 
Claims 1-4, 7-11 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Regarding claim 1, 8 and 9, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim is intended to claim “the control unit is configured to control the medical aerosol delivery device based on the filtered inhalation duration data”, and paragraph 0039 of the US publication of the specification states: “The control unit 13 is configured to control the medical aerosol delivery device 2 based on the filtered inhalation length data”, however, the specification does not provide a disclosure of the processing unit in sufficient details to demonstrate to one of ordinary skill in the art that the inventor possessed the invention to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the control unit is construed as any type of component that is capable of “controlling the medical aerosol delivery device 2 based on the filtered inhalation length data.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations including “provision unit is configured to provide inhalation duration data per breath” in claim 1 and “the provision unit is further configured to provide inhalation flow data” in claim 7,
“processing unit is configured to: compare the provided inhalation duration data with a predetermined inhalation threshold…to produce filtered inhalation duration data” in claim 1, and
“control unit the control unit is configured to control the medical aerosol delivery device based on the filtered inhalation duration data” in claim 1, “the control unit is configured to calculate a predicted inhalation time for a user's subsequent inhalation based on the filtered inhalation duration data” in claim 8 and “the control unit is further configured to calculate a target aerosol pulse length for the user's subsequent inhalation based on the filtered inhalation duration data” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al. (US 20070125370 A1) in view of Overfield et al. (US 20090314292 A1), Steil et al. (US 20080188796 A) and Brockway (US 20050107658 A1).
Regarding claim 1, Denyer et al. discloses a control device configured to control a medical aerosol delivery device, the control device comprising: 
a provision unit (see 68 in Fig. 8 and see “pressure sensor” in paragraph [0072]), wherein the provision unit is configured to provide inhalation duration data per breath (see paragraph [0053] and [0076] lines 5-9, the pressure sensor is capable of performing the recited function), 
a processing unit (see processor 70 in Fig. 8), wherein the processing unit is configured to :
process the provided inhalation length data into a moving average value per breath (see paragraph [0076] and [0078]), and
a control unit (see control 62 in Fig. 6), wherein the control unit is configured to control the medical aerosol delivery device based on the inhalation duration data (see paragraph [0076]-[0077]).  
Denyer et al. does not disclose that the processing unit is configured to compare a provided data with a predetermined threshold and to remove the provided inhalation duration data below the predetermined inhalation duration threshold.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. to compare a provided data with a predetermined threshold and remove the provided data below the predetermined threshold to produce filtered inhalation duration data as taught by Overfield et al. for the purpose of removing signal noise.
Denyer et al. and Overfield et al. are silent on specifically how the data is filtered such that the processing unit is configured to compare the provided inhalation duration data with a predetermined inhalation threshold, to remove the provided inhalation duration data below the predetermined inhalation duration threshold, and replace the removed inhalation duration data with an average value to produce filtered inhalation duration data, and wherein the control unit is configured to control the medical aerosol delivery device based on the filtered inhalation duration data.
Steil et al. teaches a pre-filter means which compare a provided data with a predetermined threshold (see paragraph [0213]-[0215], e.g. D is compared with 408), 
remove the provided data below the predetermined threshold (see Fig. 17 and paragraph [0213]-[0215], e.g. removing D), and 
replace the removed data with an average value (see Fig. 17 and paragraph [0213]-[0215], e.g. replacing D with N) of a previous data to produce filtered data as an alternative known method for the purpose of filtering out noise (see paragraph [0213]-[0215] and Fig. 17).

Denyer et al. in view of Overfield et al. and Steil et al. also discloses that the average value is a moving average value (see “the estimated inhalation period is recalculated on every breath” in paragraph [0078] in Denyer et al.). 
In an alternative interpretation, Denyer et al. in view of Overfield et al. and Steil et al. does not disclose that the average value is a moving average value.
Brockway teaches a filtering method using a moving average value as an alternative known method for the purpose of filtering out data noise by removing outlier measurements (see paragraph [0065]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. in view of Overfield et al. and Steil et al. to modify the average value to be the moving average value as taught by Overfield et al. as an alternative known method for the purpose of filtering out data noise by removing outlier measurements.

Regarding claim 8, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device according to claim 1. Denyer et al. in view of Steil et al. and Overfield et al. further discloses wherein the control unit is configured to calculate a predicted inhalation time for a user's subsequent inhalation based on the filtered inhalation duration data (see “subsequent duration of inhalation” in paragraph [0076] in Denyer et al., as filtered in modified device).  
Regarding claim 9, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device according to claim 1. Denyer et al. in view of Steil et al. and Overfield et al. further discloses wherein the control unit is further configured to calculate a target aerosol pulse length for the user's subsequent inhalation based on the filtered inhalation duration data (see paragraph [0076]-[0077] in Denyer et al., as filtered in modified device).  
Regarding claim 10, Denyer et al. in view of Steil et al. and Overfield et al. discloses a medical aerosol delivery system, comprising: an aerosol delivery device (see below annotated Fig.), and a control device according to claim 1, wherein the aerosol delivery device is configured to deliver aerosol to a user (see abstract in Denyer et al.).  

    PNG
    media_image1.png
    576
    631
    media_image1.png
    Greyscale

Regarding claim 11, Denyer et al. in view of Steil et al. and Overfield et al. discloses the medical aerosol delivery system according to claim 10. Denyer et al. further discloses wherein the medical aerosol delivery device is a mesh based nebulizer (see Fig. 6 and paragraph [0068]).  
Regarding claim 15, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device of claim 1. Denyer et al. does not disclose wherein the moving average value per breath is based upon a five breath moving average value.
Denyer et al. further discloses a moving average value is one or more earlier breaths (see paragraph [0024]). Steil also teaches using a moving average four previous values ([0213] – [0215]).  
.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al. in view of Overfield et al., Steil et al. and Brockway as applied to claims 1, 7-11 and 15 above, and further in view of Glenn et al. (US 20160114115 A1).
Regarding claim 2, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device according to claim 1. Denyer et al does not further discloses wherein the predetermined inhalation duration threshold is between 50 ms and 1000 ms. 
Glenn et al. teaches wherein the predetermined inhalation duration threshold is between 50 ms and 1000 ms (see paragraph [0049], e.g 300 ms anticipates the range) as a known inhalation duration threshold for the purpose of detecting inspiration triggering.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. in view of 
Regarding claim 3, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device according to claim 1. Denyer et al. does not disclose wherein the predetermined inhalation duration threshold is between 100 ms and 400 ms.
Glenn et al. teaches wherein the predetermined inhalation duration threshold is between 100 ms and 400 ms (see paragraph [0049], e.g 300 ms anticipates the range) as a known inhalation duration threshold for the purpose of detecting inspiration triggering.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. in view of Steil et al. and Overfield et al. to include wherein the predetermined inhalation duration threshold is between 100 ms and 400 ms as taught by Glenn et al. as a known inhalation duration threshold for the purpose of detecting inspiration triggering.
Regarding claim 4, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device according to claim 1. Denyer et al. does not disclose wherein the predetermined inhalation duration threshold is 250 ms.
Glenn et al. teaches a predetermined inhalation duration threshold for the purpose of detecting inspiration triggering (see paragraph [0049]), but the does explicitly teach the predetermined inhalation duration threshold is 250 ms.
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al. in view of Overfield et al., Steil et al. and Brockway as applied to claims 1, 7-11 and 15 above, and further in view of Kovatchev et al. (US 20120059353 A1).
Regarding claim 16, Denyer et al. in view of Steil et al. and Overfield et al. discloses the control device of claim 1. Denyer et al. does not disclose wherein the moving average value per breath is based upon an exponentially weighted moving average that is weighted to remove influence of older breaths.
Kovatchev et al. teaches two algorithms including moving average and exponentially weighted moving average for the purpose of representing the data (see paragraph [0049]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. in view of Steil et al. and Overfield et al. to include an exponentially weighted moving average such that the moving average value per breath is based upon the exponentially weighted moving average that is weighted to remove influence of older breaths as taught by Kovatchev et al. as alternative known algorithm for the purpose of .
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denyer et al. (US 20070125370 A1) in view of Overfield et al. (US 20090314292 A1), Steil et al. (US 20080188796 A) and Brockway (US 20050107658 A1).
Regarding claim 12, Denyer et al. discloses method for controlling a medical aerosol delivery device, comprising: 
providing inhalation duration data per breath (see paragraph [0076] lines 5-9), 
processing the provided inhalation length data into a moving average value per breath (see paragraph [0076] and [0078])
controlling the medical aerosol delivery device based on the inhalation duration data (see paragraph [0076]-[0077]).  
Denyer et al. does not disclose comparing the provided inhalation duration data with a predetermined inhalation duration threshold, removing provided inhalation duration data below the predetermined inhalation duration threshold.
Overfield et al. teaches a processing unit is configured produce filtered flow data for the purpose of removing signal noise (see paragraph [0051] lines 1-15).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. to compare a provided data with a predetermined threshold and remove the provided data below the predetermined threshold to produce filtered inhalation duration data as taught by Overfield et al. for the purpose of removing signal noise.

Steil et al. teaches comparing a provided data with a predetermined threshold (see Fig. 17 and paragraph [0213]-[0215], e.g. D is compared with 408), 
removing the provided data below the predetermined threshold (see Fig. 17 and paragraph [0213]-[0215], e.g. removing D), and 
replacing the removed data with an average value of a previous data to produce filtered data for the purpose of filtering out noise (see paragraph [0213]-[0215] and Fig. 17, e.g. replacing D with N).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. to produce filtered inhalation data as taught by Overfield et al. and include removing provided inhalation duration data below the predetermined inhalation duration threshold, replacing the removed inhalation duration data with an average value to produce filtered inhalation duration data as taught by Steil et al. for the purpose of filtering out noise.
Denyer et al. in view of Overfield et al. and Steil et al. also discloses that the average value is a moving average value (see “estimated inhalation period is recalculated on every breath” in paragraph [0078] in Denyer et al.). 
In an alternative interpretation, Denyer et al. in view of Overfield et al. and Steil et al. does not disclose that the average value is a moving average value.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Denyer et al. in view of Overfield et al. and Steil et al. to modify the average value to be the moving average value as taught by Overfield et al. as an alternative known method for the purpose of filtering out data by removing outlier measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THAO TRAN/Examiner, Art Unit 3785 

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785